UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March23, 2010 (March23, 2010) Date of Report (Date of earliest event reported) MidAmerican Energy Holdings Company (Exact name of registrant as specified in its charter) Iowa 001-14881 94-2213782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 666 Grand Avenue, Suite 500 Des Moines, Iowa 50309-2580 (Address of principal executive offices) (Zip code) 515-242-4300 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement MidAmerican Energy Holdings Company (“MidAmerican”) is a consolidated subsidiary of Berkshire Hathaway Inc. (“Berkshire”). On March23, 2010, Berkshire and MidAmerican amended the Equity Commitment Agreement previously entered into on March1, 2006 and filed with the United States Securities and Exchange Commission (“SEC”). Such amendment extends the term of the Equity Commitment Agreement from February28, 2011 to February28, 2014, and reduces the Maximum Equity Amount from $3.5billion to $2.0billion effective as of March1, 2011. All other terms and conditions contained in the Equity Commitment Agreement shall continue in full force and effect. Amendment No. 1 to Equity Commitment Agreement, dated March23, 2010, by and between Berkshire and MidAmerican, is being filed as an exhibit to this current report. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Amendment No. 1 to Equity Commitment Agreement, dated March23, 2010, by and between Berkshire Hathaway Inc. and MidAmerican Energy Holdings Company. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDAMERICAN ENERGY HOLDINGS COMPANY (Registrant) Date:March23, 2010 /s/ Douglas L. Anderson Douglas L. Anderson Senior Vice President and General Counsel 3 EXHIBIT INDEX Exhibit No. Description Amendment No. 1 to Equity Commitment Agreement, dated March23, 2010, by and between Berkshire Hathaway Inc. and MidAmerican Energy Holdings Company. 4
